DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on June 27, 2022 has been considered.  Claims 3-6, 14, and 15 are withdrawn from further consideration. Claims 1, 2, and 7-13 are under consideration.
Claim Objections
Claim 8 is objected to because -- (iii)-- should be inserted after “in” (at line 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “… comprising YO2 …, wherein Y is Si or Ti and Ti …” (at line 2) renders the claims indefinite because it is unclear as what is meant by Y is “Ti and Ti” since Y is one element, and Ti and Ti are the same element.
	Claims 2 and 7-13 are also rejected because they depend from a rejected base claim.
Response to Arguments
Applicant's arguments filed on June 27, 2022 have been fully considered but are not found persuasive.  Applicant (at page 8) argues,
“… Hong-1 does not provide any teaching, suggestion or motivation to a person skilled in the art to use a Taylor-Couette reactor for producing a zeolitic material. While Hong-1 generally teaches that the invention “relates to a reaction apparatus for mixing solid — liquid substances” (Hong-1, ¶ [0002]), Hong-1 fails to teach or suggest a process for preparing a zeolitic material comprising inter alia (1) preparing a mixture comprising a source of YO2, optionally a source of X2O3, and a liquid solvent system and feeding the mixture into a Taylor-Couette reactor. Thus, a person skilled in the art, beginning with the teachings of Cao, would not have been motivated to look to the teachings of Hong-1 in order to arrive at a process as presently claimed. Hong-2 fails to supply the deficiencies of Cao and Hong-1.”
Applicant (at paragraph bridging pages 8-9) further argues,
“Applicant respectfully submits that a person skilled in the art would not have been motivated to use the teachings of Hong-2 for the synthesis taught by Cao to achieve a process preparing a zeolitic material as presently claimed. Indeed, a person skilled in the art would not be motivated to use a Taylor-Couette reactor to produce a zeolitic material...”
The Office respectfully disagrees.
	In response to the argument that Hong-1 (referred to as “Hong (KR)” in the rejection) fails to teach or suggest a process for preparing the claimed zeolitic material using the Taylor-Couette reactor, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In this case, the primary reference to Cao et al. was relied upon to disclose a process for preparing a zeolitic material comprising YO2 and optionally X2O3, where Y is Si or Ti, and X is Al, and wherein the process includes all of the claim limitations in steps (i), (ii), (iii), and (iv), except for the use of a reactor that is a Taylor-Couette reactor.  The secondary references to Hong-1 and Hong-2 (referred to as “Hong (US)” in the rejection) were then relied upon, in combination, to teach the use of a Taylor-Couette reactor.
In response to the argument that there is no teaching, suggestion, or motivation to combine the references to Cao et al., Hong-1, and Hong-2, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Cao et al. (see column 5, line 64, to column 6, line 18) discloses a reactor used to perform a crystallization process, wherein a reaction mixture is supplied to the reactor and subjected to heating and stirring for a time sufficient for crystallization to occur and form the crystalline product, i.e., the zeolite comprising YO2 and optionally X2O3.  Cao et al. notes that this process can take a long time, such as “anywhere from around 30 minutes up to as much as 2 weeks”, depending on the process conditions.
	Hong-1 discloses a Taylor-Couette reactor, wherein a reaction mixture is supplied to the Taylor-Couette reactor and subjected to heating and stirring for a time sufficient to form a desired product.  In particular, Hong-1 notes that in contrast to reactors equipped conventional stirring means, the Taylor-Couette reactor is able to provide uniform mixing and reduce the reaction time, to obtain product particles having a uniform-size distribution (see translation of paragraphs [0006], [0022], [0037]).
Hong-2 also discloses a Taylor-Couette reactor, wherein a reaction mixture is supplied to the Taylor-Couette reactor and subjected to heating and stirring for a time sufficient for a crystallization process to occur and form a crystalline product (i.e., second reactor 70 is used for growing crystals (crystallization); see paragraphs [0032], [0036]).  For example, the crystalline product comprises silica (SiO2) particles (see Example 2).  Hong-2 discloses that the Taylor-Couette reactor is able to provide uniform mixing of the reaction mixture to continuously and rapidly produce an effluent containing relatively uniform crystalline particles of similar size and high purity, in contrast to conventional reactors (see paragraphs [0002], [0006], [0008], [0041], [0090]-[0093], TABLE 2).
Therefore, the Office maintains that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Taylor-Couette reactor comprising inner and outer coaxially aligned cylinders, as taught by Hong-1 and Hong-2, for the conventional reactor used for heating and stirring the reaction mixture in the process of Cao et al., because the uniform mixing created by the Taylor-Couette reactor would reduce the reaction times necessary, and continuously and rapidly produce particles of uniform size and high purity.  
In addition, the crystallization process of Hong-2 was used to form SiO2 particles, and the crystallization process of Cao et al. was used to form zeolitic particles comprising YO2 and optionally X2O3, wherein the products are similar in that they are both crystalline materials.  Therefore, it would have been obvious for one of ordinary skill in the art to apply the known technique of using a Taylor-Couette reactor to improve mixing conditions and reduce reaction times in a crystallization process, as taught by Hong-2, to enhance other crystallization processes, including the process of Cao et al., and the results would have been predictable to one of ordinary skill in the art.
Applicant (at page 9, last paragraph) further argues,
“… Hong-3 relates to a method of preparing a positive electrode active material precursor for secondary batteries and would not have motivated a person skilled in the art to modify the subject matter of Cao in order to arrive at the subject matter of the present claims. Indeed, all three Hong documents relate to a different field of technology, that is, positive electrode active material precursors or inorganic particles such as metal particles or crystalline materials...”.
The Office respectfully disagrees.
In response to the argument that Hong-1, Hong-2, and Hong-3 constitute nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Applicant was concerned with the particular problem of reducing reaction times and producing homogenous reaction conditions in a reactor used for performing a crystallization process to produce a crystalline product; namely, a zeolitic material (see Applicant’s specification at page 2, lines 14-31).  Applicant noted that typical batch reactors require lengthy reaction times to obtain satisfactory degrees of crystallization, such as reaction times ranging from days to several weeks (see page 1, lines 15-22), while typical continuous reactors produce inhomogeneous reaction conditions that negatively affect crystallization (see page 2, lines 14-27).
Hong-1, Hong-2, and Hong-3 (referred to as “Hong (US ‘151)” in the rejection) were also concerned with the particular problem of reducing reaction times and producing homogenous reaction conditions in a reactor.  For instance, Hong-1 used a Taylor-Couette reactor to provide uniform mixing, shorten the reaction time, and rapidly produce particles having a uniform-size distribution, in comparison to conventional reactors (see translation of paragraphs [0022], [0037]).  Hong-2 also used a Taylor-Couette reactor to induce uniform mixing of reactants and continuously and rapidly produce an effluent containing uniformly sized particles of high purity, in comparison to conventional reactors (see paragraphs [0002], [0006], [0008], [0041], [0090]-[0093], TABLE 2).  Further, in the case of Hong-2 and Hong-3, the Taylor-Couette reactors were specifically used to conduct crystallization processes to form crystalline products, e.g., crystalline silica particles in Hong-2 (see paragraphs [0032], [0036]; Example 2), and crystalline particles of a cathode active material in Hong-3 (see paragraph [0030], Example 1).  Hong-3 disclosed that the Taylor-Couette reactor enables the production of crystalline product with relatively high uniformity and sphericity, a high level of crystallinity, and a controllable particle diameter based on the gap size between the inner and outer coaxial cylinders (see paragraphs [0010]-[0011], [0059]).
Accordingly, one of ordinary skill in the art would have considered Hong-1, Hong-2, and Hong-3 to be analogous art because they are reasonably pertinent to problem with which Applicant was concerned; namely, the problem of reducing reaction times and producing homogenous reaction conditions in a reactor used in the field of crystallization for forming a crystalline product.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 7,008,610) in view of Hong et al. (KR 10-1399057 B1), hereafter referred to as “Hong (KR)”, and Hong et al. (US 2016/0001253), hereafter referred to as “Hong (US)”.
Regarding claims 1 and 2, Cao et al. discloses a process for preparing a zeolitic material having a framework structure comprising YO2 and optionally comprising X2O3, wherein Y is a tetravalent element and X is a trivalent element (i.e., a process for preparing a crystalline material having an AEI framework, wherein the composition of the material involves the molar relationship (n)X2O3:YO2, where X (if present) is a trivalent element such as aluminum, boron, iron, indium, and/or gallium, and where Y is a tetravalent element such as silicon, tin, titanium and/or germanium, see column 3, lines 15-52; column 4, lines 33-51).  In certain embodiments, Y is Si and X is Al (see ref. claims 19 and 29; Examples).
Cao et al. discloses that the process comprises:
(i) preparing a mixture comprising a source of YO2, optionally a source of X2O3, and a liquid solvent system (i.e., step (a), see column 3, lines 39-44; see also column 5, lines 24-51; see, e.g., EXAMPLE 1, at column 9, lines 39-60); 
	(ii) feeding the mixture prepared in (i) as a reaction mixture into a reactor (i.e., the resulting mixture was transferred to a Teflon®-lined pressure reactor, see EXAMPLE 1 at column 9, lines 60-61; other suitable reactor vessels are further described at column 5, lines 64-67);
(iii) heating the reaction mixture in the reactor to obtain a reacted mixture comprising the zeolitic material having a framework structure comprising YO2 and optionally comprising X2O3 (i.e., (i.e., step (b), see column 3, lines 45-50; e.g., the mixture was heated to 150 °C for 65 hours under slow rotation, see EXAMPLE 1 at column 9, lines 60-62; a range of suitable reaction temperatures and reaction times for producing the crystalline product are further described at column 5, line 64 to column 6, line 8); and
	(iv) collecting the reacted mixture obtained in (iii) from the reactor (i.e., step (c), see column 3, line 52; the reaction product is collected and the solids recovered by standard means, such as centrifugation or filtration, see column 6, lines 25-28; e.g., the reaction product is collected and the solid recovered by centrifuging, see EXAMPLE 1).
Cao et al. discloses that a suitable reactor may comprise, for example, a polypropylene jar or Teflon®-lined or stainless-steel autoclave, where the reaction is carried out at either static or stirred conditions under heating for an extended period of time that is sufficient for crystallization to occur (see column 5, line 64, to column 6, line 8).  
Cao et al., however, fails to disclose a Taylor-Couette reactor that produces an effluent of the reacted mixture, wherein the Taylor-Couette reactor comprises an inner cylinder and an outer cylinder which are coaxially aligned, and wherein the Taylor-Couette reactor has a rotor-stator set-up with the outer cylinder as a stator.
Hong (KR) discloses a process for mixing and reacting solid-liquid materials in a Taylor-Couette reactor (i.e., solid and liquid materials are mixed and reacted within a reaction chamber 611 of a Taylor-Couette reactor 60; see FIG. 2; machine translation), wherein the reactor comprises an inner cylinder (i.e., the cylinder of stirring axis 620) and an outer cylinder (i.e., the wall of cylinder 610) which are coaxially aligned, and the Taylor-Couette reactor has a rotor-stator set-up, with the outer cylinder as a stator (i.e., the cylinder of the stirring axis 620 rotates by means of a linked motor 630, while the wall of cylinder 610 is stationary; see translation at paragraph [0035]-[0036]).  The process further comprises heating the solid-liquid materials in the reactor 60 to obtain a reaction product (i.e., a thermal medium is circulated through a thermal medium filling chamber 614 to heat the reaction chamber 611 to a desired temperature; see translation of paragraphs [0039]-[0040]).
Hong (US) further discloses a process for preparing inorganic particles such as crystalline SiO2 particles (see paragraph [0019]; EXAMPLE 1), said process comprising: 
i) preparing a mixture comprising a source of SiO2 and a liquid solvent system (i.e., in a first reactor 60, e.g., a mixed solution containing ethanol, distilled water, and ammonia water from a first storage portion 10 and a TEOS solution from a second storage portion 20 are mixed and reacted to produce a mixture containing nuclei of SiO2; see FIG. 1; paragraphs [0035]-[0036], [0058], [0072]);
(ii) feeding the mixture prepared in (i) as a reaction mixture into a reactor (i.e., the mixture containing nuclei is then introduced into a second reactor 70 via a reactant inlet 72);
(iii) heating the reaction mixture in the reactor 70 to obtain a reacted mixture comprising crystalline SiO2 particles (i.e., the mixture containing nuclei is grown and crystallized in the second reactor 70 into crystalline silica particles, wherein the mixture can be heated by a heat exchanger material circulated through a heat exchanger material passage formed between an outer circumference and an inner circumference of a cylinder of the second reactor 70, see paragraphs [0018], [0042]-[0043]); and
(iv) collecting the reacted mixture obtained in (iii) as an effluent from the reactor (i.e., a product stream from the second reactor 70 is discharged and collected in a solid-liquid separator portion 84; see paragraph [0050], [0051]);
wherein the reactor 70 is a Taylor-Couette reactor comprising an inner cylinder (i.e., a revolving body 82 driven by a driver portion 50) and an outer cylinder (i.e., a cylinder 80) which are coaxially aligned (i.e., “… the central axes are basically extending in the same length-wise direction”, see paragraph [0033]), the Taylor-Couette reactor having a rotor-stator set-up with the outer cylinder 80 as a stator (see, e.g., paragraphs [0010], [0018], [0033], [0034], [0040], [0041]; a figure showing these elements appears to be missing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Taylor-Couette reactor for the reactor in the process for preparing a zeolitic material of Cao et al. because a Taylor-Couette reactor provides uniform mixing, enables a shortening of the reaction time, and is able to rapidly produce particles having a uniform-size distribution, as taught by Hong (KR) (see translation of paragraphs [0022], [0037]), and a Taylor-Couette reactor was shown to have specific utility for producing similar materials, e.g., inorganic particles such as crystalline SiO2 particles, wherein the Taylor-Couette reactor induces a uniform mixing of the reactants and is able to continuously and rapidly produce an effluent containing relatively uniform particles of similar size and high purity in comparison to conventional reactors, as taught by Hong (US) (see paragraphs [0002], [0006], [0008], [0041], [0090]-[0093], TABLE 2).
Regarding claim 7, Hong (US) discloses that the inner cylinder of the Taylor-Couette reactor can be rotated at varying speeds, such as speeds ranging from 10 rpm to 2,000 rpm, by adjustments of a driver portion 50 comprising a change-speed mixing motor (see paragraph [0038]-[0039]).  Hong (US) further discloses that when the angular speed of the inner cylinder is low, laminar Couette flows are produced, and when the angular speed of the inner cylinder is increased, Taylor vortex flows are formed in a regular ring arrangement along the axial direction of the reactor (see paragraph [0040]).  Therefore, the limitation that the flow regime in at least a portion of a volume of the reactor is laminar does not confer patentability to the claim because the precise flow regime selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner cylinder in the Taylor-Couette reactor in the modified process of Cao et al. to generate the desired flow (i.e., laminar flow) in at least a portion of a volume of the reactor, and thereby obtain a desired degree of mixing of the reaction mixture in the preparation of a given zeolitic material. 
Regarding claim 8, the same comments from the rejection of claim 7 apply.  Also, as well-known in the art, at low Reynolds numbers (Re), the flow is dominated by laminar flow, and at high Reynolds numbers, the flow is dominated by turbulent flow.  Therefore, the limitation that the Reynolds number in at least a portion of a volume of the reactor is 2,500 or less does not confer patentability to the claim because the precise Reynolds number selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner cylinder in the Taylor-Couette reactor in the modified process of Cao et al. to generate the desired flow (i.e., Re) in at least a portion of a volume of the reactor and thereby obtain a desired degree of mixing of the reaction mixture in the preparation of a given zeolitic material. 
Regarding claim 9, the same comments from the rejection of claim 8 apply.  It is further noted that the Taylor number (Ta) is a function of the Reynolds number (Re).  Therefore, the limitation, Ta ≤ (1.52 · Re) + n, where n ≤ 102, does not confer patentability to the claim because the precise Taylor number selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner cylinder in the Taylor-Couette reactor in the modified process of Cao et al. to generate the desired flow (i.e., Ta) in at least a portion of a volume of the and thereby obtain a desired degree of mixing of the reaction mixture in the preparation of a given zeolitic material. 
Regarding claim 10, Cao et al. discloses that a suitable temperature for heating the reaction mixture can range from about 135 °C to about 175 °C (see column 5, line 67, to column 6, line 2), such as a temperature of 150 °C (see EXAMPLE 1).  The disclosed temperatures lie within the claimed temperature range.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to heat the reaction mixture to a temperature in a range of from 100 °C to 300 °C in the modified process of Cao et al.
Regarding claim 12, Cao et al. discloses that the reaction mixture is heated under autogenous pressure (see Example 1; the reaction mixture is heated inside a pressure reactor for 65 hours; one of ordinary skill in the art recognizes this to be heating conducted under autogenous pressure, as no external pressure sources are disclosed).  Therefore, it would have it would have been obvious for one of ordinary skill in the art before the effective filing date to heat the reaction mixture under autogenous pressure in the modified process of Cao et al.
	Regarding claim 13, Hong (US) discloses that the Taylor-Couette reactor enables the continuous and rapid production of particles comprising relatively uniform particles of similar size (see paragraph [0093], Table 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the modified process of Cao et al. in a continuous mode.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 7,008,610) in view of Hong (KR) and Hong (US), as applied to claim 1 above, and further in view of Hong (US 2018/0287151), hereafter referred to as “Hong (US ‘151)”.
The combination of Cao et al., Hong (KR), and Hong (US) fails to disclose that a volume of the reactor is in a range of from 5 cm3 to 1 m3.
Hong (US ‘151) discloses a Taylor-Couette reactor (i.e., a reactor 1, see FIG. 1, paragraph [0028]) comprising an inner cylinder (i.e., an inner cylinder having a stirring rod 31 rotated by a motor shaft 22 of a stirring motor 21) and an outer cylinder (i.e., a non-rotatable cylinder 11) which are coaxially aligned, wherein the reactor has a rotor-stator set-up, with the outer cylinder 11 as a stator.  The volume of the reactor (i.e., when interpreted as the volume of a reaction chamber 12) can be adjusted by selecting a suitable gap between an outer surface of the inner cylinder 31 and an inner surface of the outer cylinder 11, wherein the gap is proportional to an average particle diameter of the material to be obtained, and wherein a smaller gap produces smaller particles due to increased shearing and a larger gap produces larger particles due to decreased shearing (see paragraphs [0029]-[0030]).  Hong (US ‘151) further discloses examples of suitable reactor volumes that are within the claimed volume range of 5 cm3 to 1 m3 (see paragraphs [0056], [0058]).
Therefore, the limitation that a volume of the reactor is in a range of from 5 cm3 to 1 m3 does not confer patentability to the claim because the precise volume of the reactor would have been considered a result effective variable by one having ordinary skill in the art, as taught by Hong (US ‘151).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the volume of the Taylor-Couette reactor in the modified process of Cao et al. to obtain particles having a desired average particle diameter while also provide a suitable reactor capacity, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774